Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 1 of 13                PageID #: 17




                         United States District Court

                                   District of Wyoming

   \0 I l\ ^                       \           f
    j^cAohJn               Hi            %^/7
                        itiff(s)
                   Plaintifffs)

  (In the space above enter thefull name(s) ofthe
   plaintiff(s).Ifyou cannotfit the names ofall ofthe
   plaintiffs in the space provided, please write "see
                                                                          Ap?
   attached" in the space above and attach an additional
   sheet ofpaper with thefull list ofnames),
                                                                          A?p &
                                                               Case No.
                           V.(-against-)
                                                               (To be filled out by Clerk's
                                                                       Office only)
                                       \or,V=3 UiOw-Mcw r
                                                                     COMPLAINT

                                                                    {Pro Se Prisoner)
       1 iiOA s. Tfi,Zc,M                  {
                                                                      Jury Demand?
                     Defendant(s)
   (In the space above enter thefull name(s) ofthe                        ^Yes
                                                                          □ No
   defendant(s). Ifyou cannotfit the names ofall ofthe
   defendants in the space provided, please write "see
   attached" in the space above and attach an additional
   sheet ofpaper with thefull list ofnames. The names listed
   in the above caption must be identical to those contained
   in Section IV. Do not include addresses here.)


                                                                              Plpp ^
   Pro Se Civil Rights Complaint                                        page 1 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 2 of 13                     PageID #: 18




                                             NOTICE

   Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting
   from public access to electronic court files. Under this rule, papers filed with the court
   should not contain: an individual's full social security number or full birth date; the full
   name of a person known to be a minor; or a complete financial account number. A filing
   may include only, the last four digits of a social security number; the year of an
   individual's birth; a minor's initials; and the last four digits of a financial account
   number.

   Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.
                                          COMPLAINT

   Indicate below the federal legal basis for your claim, if known. This form is designed
   primarily for pro se prisoners challenging the constitutionality of their conditions of
   confinement, claims which are often brought under 42 U.S.C. § 1983 (against state,
   county, or municipal defendants) or in a "Bivens" action (against federal defendants).
          42 U.S.C. § 1983 (state, county, or municipal defendants)

     □    Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
          (1971) (federal defendants)
                                 PLAINTIFF INFORMATIOr




    Name (Last, First, MI)                                                Aliases
          SZo -               - SZ 5                                       Z                 I? 7o
    Prisoner ID #

                    )N\A( ~ I^NAf
    Place of Detention




                                                                                         Ape B.
   Pro Se Civil Rights Complaint                                            page 2 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 3 of 13                     PageID #: 19




   Institutional Address                    I                          ^                .
    CyostifA)                /orr':\A&-^ \ajY                          o22- /O
   County, City                                 State                  Zip Code

                                    PRISONER STATUS


  Indicate whether you are a prisoner or other confined person as follows:
         Pretrial detainee
          Civilly committed detainee
     □   Immigration detainee
     □    Convicted and sentenced state prisoner
     □    Convicted and sentencedfederal prisoner

                             DEFENDANT(S) INFORMATION


  Please list the following information for each defendant. If the correct information is not
  provided, it could result in the delay or prevention of service. Make sure that the
  defendant(s) listed below are identical to those contained in the above caption. Attach
  additional sheets of paper using the same format for any additional defendants.

    Defendant 1:                            P Q-/n rj
                   Name (La^^irst)                  ^           T     I                     1      ,

                   Current Job Title                                              j
                           J? 1^6 C B> 5t hfr
                   Current Work Address




                   County, City
                                  fnrr:J. wf            State
                                                                       fezycZip Code



    Defendant 2:
                   Name (Last, First)           /


   Pro Se Civil Rights Complaint                                          page 3 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 4 of 13                    PageID #: 20




                    Current Job Title

                        2; Lo        t      B sT
                    Current Work Address

                     /orrc-^iC<^
                    County, Cit^-^
                                   Uy V                 State                Zip Code



    Defendant 3:           0)r<t
                   Name (Last, First)


                   Current Job Tit

                                           t As^
                    Current Work Address      /

                   /S            /QJT
                    County, City                        State                Zip Code


    Defendant 4;
                   Name (Last, First)
                                     tIa )/ /Ifp
                                             /

                             A'.ri
                    Current Job Title

                           ,2/ "2^ ^ /f S
                    Current Work Address                /    ^               ,v^v              1/ ^

                    County, City     ^                  ^ate            ^Zip Code              ,
                        5 > Of^^ce 3iok. P^Ll'cT^sii Kdd^ "DcOlcD/^cZ/Dd
                              STATEMENT OF CLAIM ONE                         ^•?'>'.                  i/z,
                           ^                        J       7\ I ,^°ri.A-^ U/V f2tW
  Place(s) ofoccurrence:      OSM^                  l           ^   > ■ q^                                   KJf
                           vX^ O/^c-v L-     lJ*e           >0x'C.( 7 ^/i T, 4cv^                  JvY
  Date(s) ofoccurrence:                                         /p3^Ay 2^/c
  State which of your federal constitutional or federal statutory rights have been violated;


   Pro Se Civil Rights Complaint                                          page 4 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 5 of 13                                                                        PageID #: 21




         State here briefly the FACTS that support your case. Describe how each defendant
  was personally involved in the alleged wrongful actions, state whether you were physically
  injured as a result of those actions, and if so, state your injury and what medical attention
  was provided to you                                                                      i
  FACTS:                                                     . i.                                     A 1J f O ^^ ^ V
   What happened to you?
                                                             5
                                                                 rk                                          ^                       /}Y?A

  ■'^cfcSCoW^JCc/o^ PACcr^u . /                                                                                                 Sja
                                S                            Z                                                      4k               5^ Ciff
                                                             C                          ^                  3 o/lQ eg i'-a Trr.                         A



  Uj<^ iJJ A/vQ-
  r..a..rJc. r $1 S I                                                    zj~rfk {] fc cl_k. r \/d rC<L                                         C         A
                                                                                                                                                             /
  \Ag- cc-u^ri((
     n        ^   ^             -       I,
                                                                 cPlUy^i!/
                                                                 ^       /1     .       'y   r-   I
                                                                                                              -fj        ^ y»
                                                                                                                                /h(^. a
                                                                                                                                ^    rs.   '       ^
                                                                                                                                                         /
         jL /o                  Pork         - -   J -   -   Ihd >Jr iU
                                                                     - - -          -                                2Mlg-   u.  ^             {A/h> V

  xi kf-ifprJ > 1 AcTrM Ak .
  AJ V. I '       c         '       I   KJy'KJ           I\JL^       f                  ■—:—V"             UJ^ ckrA^fo^-^
                                                                                                                AiC        7'V(                    l <5 "1
  b -N hrcf>                                 yLrk                         t/d c                       Ck
  Zrv j                     crj^u^f J^drx                     A^/        eA^Y ^
 Jbs                      /^OC-^y /K(l<^SS \ Ov/A . t^K ^ ^ S K,-x\ jx2^ Cyi £
   ^                            ("^ un(o^^^/( as          ^ f\Cot Cc^
                                               ^Va.pp^ r/'                                                          fXr"',y:
  'cV/                '
                                CoA^^rWc/
                                  -r'T-r
                                          ,M/.
                                                                              >-e_
  C>(SS Sol.
   Pro Se Civil Rights Complaint                                                                                         page 5 of 13 l\vp ^
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 6 of 13              PageID #: 22




                                                                   4 fy&J^
      a>     2^ r^Mic
                r^oAc C<;>\J ^                                 ^CB'I^M'JIa r- 'S'^
   0\r<L. e,~/i^.r CO                    ^/Ky/Os rQ               ^ , <^ r ^
   Ugj-f^ C'j^fpQ,
   £lT /VI       iy    CL^ \f

   r^C,/VVc^_/        jMQ- "tlr fc).AA. /!^                   /({ fr ^


    Was anyone else involved?


   ^■S3. A                q^sro c.<yl~.                   LAa cP. y, 'c4
  >rriP^h/u:^ Cr-i tpyA^LtN                               .
   Vo           3 Sq
   ^/P >l-\^^•^ 3    (^JvV Ccic
                  ^Q (VW     X  Q
                                OV-OjV •. Cc                  P A .)                  ^


  f\A'cM &( Ac^Je \ ci'P                                      fy kjf
  lo rr KZd ^ T.Va 3
   yiAti                   t.
   o               (P:aJ% 4 a<./J(>a
   Pffa,J^ lAyO?/4 eS3:
               ^' oXc^^-'r- //I.<r/ /h/"^
                       'A^/a         TAc^-i-^ ^c^^ , Tg          ^ AtA /i^

                                     ^   ^ ^A       Pr cr ^
     ^^ j f^ jj^/-^5" '7 P     'l^-cJj C C/>^ Ijp'
7^ r^AckX               ^(- ~^or/^ r<2^ ^
   (poJA^ QocaaA^ \JVj.r-b/<2>v
   Pro Se Civil Rights Complaint
                                                      // C.^^/y /%_
                                                                c—Q /c^
                                                                       page 6 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 7 of 13                      PageID #: 23




                              STATEMENT OF CLAIM TWO t                                f ^            I        I
  Place(s) ofoccurrence:


  Date(s) ofoccurrence    ■ J/^A/ -
  State whic       our federal constitr^o|ial or federal statutory rights have been violated:       ^    /]




  State here briefly the FACTS that support your case. Describe how each defendant was
  personally involved in the alleged wrongful aetions, state whether you were physically
  injured as a result of those actions, and if so, state your injury and what medical attention
  was provided to you.
  FACTS:

      What happened to you?


               dex<\iJ Ca re                                                              C/^
   Co                                g>               Cl\ f            ^
  S<x                                     doj-.(T > ^                   crJ CJ
 'hp Al'Vi
           c-^n
            '
            ''     -
                          f\rCLrQQrOsi(/d^ \
                          ,                              ■   - ~   -   - ^        . - -—r       r




   Vap          \j^(zy~~/         M Too               Cvy 4 <A-^^ c/ <\                  1
 :j wjCl b     c • yf-<                        \zrs^ c
                                                      -7-      til                    -! S
     cc^l UJat>                                 rr-vC/^ J CAi S        -MSm
  Jecc/TXsa B h                                   I          C(1   1       rynouC    4.; U f
               IWQ fO!                           ^H ^ p-
                                                       '               eT
  r


 Ca<vc/f^r   !r<               f'               AAOfCA.'^ ^fOPO             -?/M I       tVf
                                                                                               -fz
 7c          I^S
      AJ^h                                 M                                 yikjLi^C
   Pro Se Civil Rights Complaint                                               page 7 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 8 of 13    PageID #: 24




   Who did what?
                                     ^
       b      O^                         A/^                    rJ
    rapd^cf A(^,
     Ccj^St                                  rn.!^ c

                                      .M C       C\.   a   {j^ p iZ-d
                 k.Vf         qJ thf-g.
        .'A <^-^C , c'-i hOx g C,}\
   of/-ic fz P^ ^ ^,yJJ/t fA?^ -                           i?   ^
   br'tyh ^ lorh<^r^_yU MV                       -ib rywc.A^
   rojPer-^           bql/e^ kyf'i-~> ^ h/'saA^sf<.^\
       I. rr •- - V/,                          ^                     7777^
                                            A-


   Was anyone else involved?


   ^JC UjoJ/Ad^S
             x«i v7- S'^/^c^ "f-
     C}> ^sj^            ^

           ^hxZ£.             i rJ K-b/^^
                               c, i^o^pc.
              <Cc9^^x                  5^^            0
    /Kir)/c?i/^L//jC-S /:)J 2)/l/>- df\fT ?P^)J,A<,Py
   4. F;r./7 ,Sc^ ft <                                 bcnfn^nZD
                 T?

   Pro Se Civil Rights Complaint                             page 8 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 9 of 13                                  PageID #: 25




        [Attach additional sheets of paper using the same format for additional claims.]
                                 ADMINISTRATIVE PROCEDURES

  PLEASE NOTE: Prisoners must exhaust administrative procedures before filing an
  aetion in federal court about prison conditions. 42 U.S.C. § 1997e(a). Your case may be
  dismissed if you have not exhausted your administrative remedies.
  Exhaustion of Administrative Remedies as to Claim One

  (a)    Is there a grievance procedure at your institution?                                 □ Yes □ No
  (b)    Have you filed a grievance about tne
                                          the_ tacts
                                               facts jn cl^im one
                                                     m Claim  onp?                 \
                                                                                   \       (^sTVes □
                                                                                                   u No
                                                                                           lytsL Yes iNo         , / />
         (If you did not file a grievance, skip to d.)
                                                         Callecx                                             ton          ^
                                                         -Fb           (Kc.eN                          (2 'acct/'c.c>(^-<
  (c)
         1.       Was the grievance; Informal lY Fpmal □ Both®" ^                                            V
         2.       Whatt was the result?

                        '/^ ic^rxLg/ t 7^^^ 7a                                 (x //q-s/9'                       t.<U/
         3.       Did you appeal? j>ClVes □ No                                                   .                ^/\
         4. If you did appeal, what was the result? XfJto s> /C-A-^                                               j
                                                                    ^/c. -C /!/•)/                     t
  (d) If yourur answer
                answer i^^O,
                       is^O, ei^lain
                             eirolain why
                                      why ^u
                                          ^u did
                                             did npt
                                                 not flip
                                                     file aa g:^ievance:
                                                             grievance: ALSa
     VA/C^ ^ IcifvsiA               (lirKkrLn
                         V >> ] r- \j\( y1        ^ / / vA/ MdM Fm
  Exhaustion of Administrative Remedies as to Claim Two

  (a)    Is there a grievance procedure at your institution?                \yv^             □ Yes □ No
  (b)    Have you filed a grievance about the facts in claim one?                           ^^^es □ No
         (If you did not file a grievance, skip to d.)

  (c)    If your answer is YES:
         1.       Was the grievance: Informal                  Fqraial □ ^BotlfDv
                  What          th^esult?                                      ^

   Pro Se Civil Rights Complaint                                           '           page 9 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 10 of 13                     PageID #:
                                    26




        3.     Did you appeal? crfYes □ No                                        ^
        4. If did appeal, what was &e re^lt? M-
                  CA ^                 ^                  6 r Cjj:^ ^r' 5 ^^ C—^
 (d)    If your answer is NO, explain why you did not file a grievance:




        [Attach additional sheets of paper using the same fonnat for additional claims.]
                                            RELIEF

 State briefly what you want the Court to do for you. Make no legal arguments. Cite no
 cases or statutes.



         H                           -(-rtr la// CteV                   s>^-QQ>
                3.^. rd                     3^. -(Ip S
                                                                                           [p
       ~b°                         pkX^^ o-^' iaJj
             (Iz>5'c-I-?               \T^
                           PRISONER'S LITIGATION HISTORY

 The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in forma
 pauperis in federal court if that prisoner has "on three or more occasions, while
 incarcerated or detained in any facility, brought an action or appeal in a court of the United
 States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
 claim upon which relief may be granted, unless the prisoner is under imminent danger of
 serious physical injury." 28 U.S.C. §1915(g).



  Pro Se Civil Rights Complaint                                            page 10 of 13         p.   0
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 11 of 13                 PageID #:
                                    27




 Have you brought any other lawsuits in state orfederal court while a      □ Yes
 prisoner?


       Ifyes, how many?
 Number each different lawsuit below and include the following:
 Name of case (including defendants' names), court, and docket number
 Nature of claim made

 How did it end? (For example, if it was di^issed, appealed, or is still pending, explain
 below.)




                   PLAINTIFF'S DECLARATION AND WARNING



        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
 my knowledge, information, and belief this complaint: (1) is not being presented for an
 improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

  Pro Se Civil Rights Complaint                                         page 11 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 12 of 13                     PageID #:
                                    28




 cost of litigation;(2) is supported by existing law or by a non-frivolous argument for
 extending or modifying existing law;(3) the factual contentions have evidentiary support
 or, if specifically so identified, will likely have evidentiary support after a reasonable
 opportunity for further investigation or discovery; and (4) the facts in this complaint are
 true to the best of my knowledge, information and belief. I understand if this certification
 is not correct, I may be sanctioned by the Court.


         I agree to provide the Clerk's Office with any changes to my address where case-related
 papers may be served. I understand that my failure to keep a current address on file with the
 Clerk's Office may result in the dismissal of my case.


 Plaintiff must sign and date the complaint and provide                                 to prison
 address.


    3OcX'S^/'^
 Dated                                               laihtiff


   IAbiAi~ UlLLlAfy
 Plaintiffs Printed Name (Last, First, MI)

   £^q-0H -SL3>Y
 Plaintiffs Prison Identification #

                                                                                qzz/d
 Prison Address                              City                  State         Zip Code




  Pro Se Civil Rights Complaint                                            page 12 of 13
Case 1:19-cv-00549-DKW-WRP Document 1-2 Filed 10/09/19 Page 13 of 13                    PageID #:
                                    29




                             CERTIFICATION OF MAILING


        I declare under penalty ofperjury this Complaint was placed in the institutional mailing
 system or deposited with prison officials on the _
 (month, day, year). I attest first-class postage has been prepaid.


        Executed (signed) on




                                                   Signature'

                                                  U; 'ILj:
                                                % BirX


                                                      \oi




  Pro Se Civil Rights Complaint                                           page 13 of 13
